The Supreme Court of the United States, having vacated the judgment of this court and having remanded the case to this court for further proceedings not inconsistent with its opinion (Ponte v. Real, 471 U.S. 491 [1985]), and the defendant superintendent having admitted to this court that, if given the opportunity, he could not demonstrate the reasons why the plaintiff’s witnesses were not called at his disciplinary hearing, the judgments are reversed and the case is remanded for entry of judgment declaring the rights of the plaintiff and ordering relief consistent with the principles set forth in the opinion of this court in this case (see 390 Mass. 399, 408 [1983]), with the defendant having, on request, the right to conduct a new hearing as stated in the opinion.

So ordered.

The case was considered on submissions by counsel.